       Case 3:19-cv-02281-K Document 17 Filed 10/16/19                    Page 1 of 4 PageID 62

                                  UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS




FEDERAL TRADE COMMISSION                               §
           Plaintiff                                   §
                                                       §
                                                       §
                     v.                                §     Case No.     3:19-cv-02281
                                                       §
                                                       §
MATCH GROUP, INC.                                      §
          Defendant                                    §


                          APPLICATION FOR ADMISSION PRO HAC VICE
                           (Complete all questions; indicate “N/A” if necessary.)

I.       Applicant is an attorney and a member of the law firm of (or practices under the name of)

SIDLEY AUSTIN LLP                                                                            , with offices at

555 West Fifth Street, Suite 4000
(Street Address)

Los Angeles                                                  CA                     90013
(City)                                                      (State)                 (Zip Code)

 (213) 896-6000                                              (213) 896-6600
(Telephone No.)                                              (Fax No.)




II.      Applicant will sign all filings with the name Anna Tutundjian                                       .


III.     Applicant has been retained personally or as a member of the above-named firm by:
                                         (List All Parties Represented)

          Match Group, Inc.




to provide legal representation in connection with the above-styled matter now pending before the United
States District Court for the Northern District of Texas.
       Case 3:19-cv-02281-K Document 17 Filed 10/16/19                    Page 2 of 4 PageID 63


IV.      Applicant is a member in good standing of the bar of the highest court of the state of
                                                                                                      For Court Use Only.
                                                                                                      Bar StatusVerified:
                     California                      , where Applicant regularly practices law.       _______________


                     309969
Bar license number:_______________                            June 2, 2016
                                            Admission date:____________________________

Attach to this application an original certificate of good standing issued within the past 90 days from the
attorney licensing authority in a state in which you are admitted to practice (e.g., State Bar of Texas).


V.       Applicant has also been admitted to practice before the following courts:

Court:                                    Admission Date:                            Active or Inactive:

USDC - Central District of CA             June 8, 2016                                Active




VI.    Applicant has never involuntarily lost, temporarily or permanently, the right to practice before
any court or tribunal, or resigned in lieu of discipline, except as provided below:

          N/A




VII.     Applicant has never been subject to grievance proceedings or involuntary removal proceedings—
regardless of outcome—while a member of the bar of any state or federal court or tribunal that requires
admission to practice, except as provided below:

          N/A




VIII.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses, except
as provided below (omit minor traffic offenses):

         N/A
Case 3:19-cv-02281-K Document 17 Filed 10/16/19                                    Page 3 of 4 PageID 64



IX.       Applicant has filed for pro hac vice admission in the United States District Court for the
Northern District of Texas during the past three (3) years in the following matters :


Date of Application :               Case No. And Style:

NIA




                              (If necessary, attach statement of additional applications .)


X.        Local counsel ofrecord associated with Applicant in this matter is

_ _ __ _ _ _ __ _ _ __ _ _ __ __ _ _ __ __ _ _ _ _ _ __, who has offices at


(Street Address)



(City)                                                          (State)                       (Zip Code)



(Telephone No.)                                                 (Facsimile No.)



XI.      Check the appropriate box below.
         For Application in a Civil Case
                   Applicant has read Don di Properties Corp. v. Commerce Savs. & Loan Ass 'n, 121
                   F.R.D.284 (N.D. Tex. 1988) (en bane), and the local civil rules of th is court and will
                   comply with the standards of practice adopted in Dondi and with the local civil rules.
         For Application in a Criminal Case
         D         Applicant has read and will comply with the local criminal rules of this court.


XII.     Applicant respectfully requests to be admitted to practice in the United States District Court for
the Northern District of Texas for this cause only. Applicant ce1tifies that a true and correct copy of this
document has been served upon each attorney of record and the original upon the clerk of court,
accompanied by a $100 filing fee, on this the        ___j-'1h,_ day of_ ___,O=c.,.t.._ob""e,..r_ _ _ _ _ __, ~2=0~1~9__



                                                                Anna Tutundjian
                                                                Printed Name of Applicant
   Case 3:19-cv-02281-K Document 17 Filed 10/16/19                        Page 4 of 4 PageID 65




                     ~upr.em.e Oiourt of Oialifornht
                                JORGE E . NAVARR E TE
                           Clerf rmd Executive Officer ofthe Supreme Co1111




       CERTIFICATE OF THE CLERK OF THE SUPREME COURT

                                             OFTHE

                             STATE OF CALIFORNIA


                                 ANNA TUTUNDJIAN

I, JORGE E. NAVARRETE, Clerk/ Executive Officer of the Suprem.e Court of the State of
California, do hereby certify that ANNA TUTUNDJ!AN, #309969, was on the 2nd day of
June 2016, duly admitted to practice as an attorney and counselor at law in all the courts
ofthis state, and is now fisted on the Roll ofAttorneys as a member ofthe bar ofthis state
in good standing.




                                              Witness my hand and the seal of the court
                                              on the 10th day of October 2019.



                                              JORGE E. NAVARRETE
                                              Clerk/Executive 0,(ficer of the Supreme Court
